United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                             May 4, 2005
                          _____________________
                                                                       Charles R. Fulbruge III
                                    No. 04-10506                               Clerk
                               _____________________

                               JILL MUNCY; ET AL.,
                                                                       Plaintiffs,
                                         v.

                         CITY OF DALLAS, TEXAS; ET AL.,
                                                                       Defendants.


                         ROBERT JACKSON, ETC.; ET AL.,
                                                                       Plaintiffs,

            ROBERT JACKSON, Assistant Chief; WILLIE TAYLOR,
                                            Plaintiffs - Appellants.
                                   v.

                            CITY OF DALLAS; ET AL.,
                                                                       Defendants.
                                  CITY OF DALLAS,
                                                           Defendant - Appellee.



          Appeal from the United States District Court for the
                   Northern District of Texas, Dallas
             Civil Action Nos. 3:99-CV-2960 and 3:00-CV-588


                           ON PETITION FOR REHEARING

Before GARWOOD, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

             IT IS ORDERED that the petition for rehearing is DENIED.

We instruct the district court to order the City of Dallas to

return     the   Funds    to   the   registry   of   the    district    court    for



      *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this order
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
disposition in accordance with the opinion.   We further instruct

the district court to determine the proper amount of money to be

turned over to the City of Dallas in satisfaction of the November

2001 judgment for costs in the original proceeding.




                                2